RESOLUCIÓN
Entre los requisitos que exige la See. 721 del Título 4 de las Leyes de Puerto Rico Anotadas, para que una persona sea admitida a postular como abogado ante los Tribunales de Justicia del Estado Libre Asociado de Puerto Rico, se encuentra el que dicha persona se haya “recibido de abo-gado en una universidad aprobada por la American Bar Association y por la Corte Suprema de Puerto Rico
Conforme establece el Reglamento de este Tribunal, en su Regla 12(f), 4 L.P.R.A. Ap. XXI-A, para que un estu-diante de derecho pueda postular ante el Tribunal de Pri-mera Instancia, el Tribunal de Circuito de Apelaciones y los organismos administrativos del Estado Libre Asociado de Puerto Rico, dicha persona deberá estar cursando estu-dios en “una de las escuelas de Derecho acreditadas por el Consejo de Educación Superior y por este Tribunal...”. (Én-fasis suplido.)
La Fundación Facultad de Derecho Eugenio María de Hostos no ha solicitado formalmente de este Tribunal el ser aprobada ni acreditada como tal. De la “solicitud de orden” radicada por dicha institución ante este Tribunal, con fe-cha de 18 de septiembre de 1996, surge que dicha institu-ción no ha radicado ante la American Bar Association ni tan siquiera la solicitud de acreditación provisional.
En consecuencia, y hasta tanto la referida institución cumpla con estos requisitos, este Tribunal no considerará la solicitud que hace la Fundación Facultad de Derecho Eugenio María de Hostos, en representación de su estu-diantado, al amparo de las disposiciones de la Regla 12(f) de su Reglamento, supra, esto es, solicitud de permiso para que a los estudiantes de dicha institución, adscritos a su *664“programa de clínica”, le sea permitido postular ante los tribunales del País.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo